DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/15/2021, the examiner has carefully considered the amendments.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 12/15/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Jin et al (KR10-1500236) in view of Kuroki et al (JP2010-240922) has been withdrawn.  The overall teachings of Jin teaches away from jetting the ejected ink such that the protrusions are arranged at a density of 5 to 610 per 1 mm^2 on the surface of the metallic substrate/material.  Jin sets forth the jetted material is jetted such that the ink droplets overlap so there are no uncoated portions on said metallic substrate/material.  Thus, a skilled artisan would find no reasoning or suggestion to coat or obtain a coated metallic substrate as found in the instant claims.  The secondary reference to Kuroki fails to suggest a method a coating onto a metallic substrate having controlled gloss levels.  Thus, the instant claims are distinguished over the closest prior art, Jin et al (KR10-1500236).  


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a surface treated metallic material having ease of glossiness control comprising a metallic substrate and a coating layer formed of a cured ultraviolet curable coating composition, wherein the coating layer comprises a plurality of protrusions each having a volume of 3 to 15 pico-liters and the protrusions being arranged at a density of 5 to 610 per 1 mm^2 on the surface of the metallic material.  
The prior art, alone or in combination, fails to set forth a method of manufacturing a surface-treated metallic material having ease of glossiness control comprising forming a coating layer comprising a plurality of protrusions by spraying an ultraviolet curable coating composition one a surface of a metallic material in the form of droplets, wherein each protrusion has volume of 3 to 16 pico-liters and are arranged at a density of 5 to 610 per 1 mm^2 on the surface of said metallic material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc